Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The Tagawa (JP2009-233595) reference including English translation on the IDS filed 12/20/2020 has been with crossed out because this document including English translation was submitted by Applicants years earlier from the prosecution of the parent case, 14/348418.   The prosecution history, search areas, including prior art of the parent case have already been considered as indicated in the Search Notes for the present application.  Signing off on this IDS filed 12/20/2020 would result in a duplicate citation because Tagawa (JP2009-233595) is already cited by Applicants on the IDS filed 1/11/2019 in the present case.  Lastly, the IDS filed 12/20/2020 would be considered incomplete because the “T5” box on the form has not been checked to indicate inclusion of the English translation.  Thus, the Tagawa (JP2009-233595) reference including English translation has not been considered. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112, 1st Paragraph
Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
the apparatus configured to sequentially apply physical pressure via the shaft and the vacuum via the vacuum means” as recited in claim 5 and thus this language constitutes new matter.  

Claim Rejections - 35 USC § 112, 2nd Paragraph
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 5, Applicants recite that “the apparatus configured to sequentially apply physical pressure via the shaft and the vacuum via the vacuum means” and in doing so, Applicants define the apparatus by itself.  It is unclear whether a computer including computer program is configured to effect the physical pressure via the shaft and then vacuum via the vacuum means? Clarification is necessary.

Claim Interpretation
112(6th) Applied
In claim 5, the claim limitation to the sealing means has been maintained as being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  It is noted that the sealing means has interpreted in light of the specification on page 13, lines 7-9 to include an o-ring or art equivalent structure.

112(6th) Not Applied
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless NOT being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. vacuum means in claim 5.  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

                                                      Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tagawa et al (JP2009-233595; document including English translation as supplied by Applicants found in parent application 14/348418).

Tagawa provides an apparatus capable of coating a catalyst support having longitudinally formed channels, the catalyst support having a top and a bottom, the apparatus comprising a volume-adjustable container (17) having an open and movable bottom (see Figs. 1-2), the container capable of containing a predetermined  quantitative amount of catalyst slurry supplied thereto (see English translation [0017]); a support fastener (13, 28) for moving the catalyst support to the top of the container (see Figs. 1-2; [0018, 0022]) so that the bottom of the catalyst .  

Response to Arguments
Applicants’ arguments filed 12/30/2020 have been fully considered but they are not persuasive. 

Applicants contend that the rejection of claim 5 under 35 U.S.C. 112 (pre-AIA ), first paragraph should be withdrawn in light of the language of the specification, pg. 5, line 24-pg. 6, line 8; pg. 8, line 7-pg. 9, line 3; pg. 12, line 19-pg. 13, line 3; pg. 13, line 23-pg. 14, line 3.
 Respectfully, the new matter rejection of claim 5 under 35 U.S.C. 112 (pre-AIA ), first paragraph has been maintained because the citations listed above do not set forth the apparatus configured to sequentially apply physical pressure via the shaft and the vacuum via the vacuum means.  In other words, there is no language in the specification as to structure to effect the process of sequential application of the physical pressure via the shaft and the vacuum via the vacuum means.  Thus the new matter rejection of claim 5 has been maintained.
Applicants contend that the rejection of claim 5 under 35 U.S.C. 112 (pre-AIA ), second paragraph should be withdrawn because one skilled in the art would understand what is claimed when read in light of the specification.  Definiteness of claims is not to be analyzed in a vacuum, but rather in light of: (a) the content of the particular application disclosure; (b) the teachings of the prior art; and (c) the claim interpretation of one of skill in the art at the time the application was filed.  
Respectfully, the rejection of claim 5 under 35 U.S.C. 112 (pre-AIA ), second paragraph has been maintained because Applicants have in this instance failed to particularly point out and distinctly claim the subject matter.  Applicants recite from the preamble, an apparatus and then after comprising recite the wherein clause (last few lines of the claim), “wherein the apparatus is configured to sequentially apply physical pressure via the shaft and the vacuum via the vacuum means”.  The apparatus including the structure to the shaft and the vacuum means alone do not 
Applicants contend that the 103 rejection based on the teachings of Tagawa should be withdrawn because Tagawa exclusively describes an apparatus configured for the simultaneous use of physical pressure and a vacuum.  One of ordinary skill in the art would not modify Tagawa to replace the simultaneous use of physical pressure and a vacuum with a sequential use of physical pressure and a vacuum. As described above, Tagawa describes an apparatus for applying a catalyst slurry in which the time to apply the catalyst slurry to a carrier base material can be shortened, Tagawa further describes that the simultaneous use of vacuum and the press fit piston achieves the desired decrease in time for carrying out the methods described therein. Accordingly, modifying Tagawa to replace the simultaneous use of physical pressure and a vacuum with a sequential use of physical pressure and a vacuum would be contrary to the stated purpose of Tagawa.
All arguments are acknowledged but are unconvincing to remove the 103 rejection based on the teachings of Tagawa.  At the end of [0013], Tagawa would appear to suggest that “a press fit piston can be operated early”.  One of ordinary skill in the art would readily appreciate that this would infer that the piston would be operable earlier than that to the application of the vacuum via the vacuum means.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made, to configure the Tagawa apparatus to function or at least have the ability to apply mechanical/physical force to move catalyst slurry from the bottom of 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA EDWARDS/Primary Examiner
Art Unit 1717                                                                                                                                                                                                        
le
3/20/2021